United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-999
Issued: November 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 15, 2011 appellant, through his representative, filed a timely appeal of the
October 21, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) which
affirmed the denial of certain therapy. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether OWCP abused its discretion in denying authorization for massage
therapy.
FACTUAL HISTORY
On May 14, 2003 appellant, then a 38-year-old technical expert, filed an occupational
disease claim alleging that she developed neck pain as a result of performing repetitive computer

1

5 U.S.C. §§ 8101-8193.

work. She became aware of her illness on January 1, 2003 and realized it was causally related to
her work in April 2003. OWCP accepted the claim for cervical strain. Appellant retired in 2009.
Appellant was initially treated for neck spasms and tenderness on the right side of her
neck. An April 30, 2003 magnetic resonance imaging (MRI) scan of the cervical spine revealed
minor spurring posterinferiorly from C5. Appellant underwent physical therapy beginning
March 31, 2003 to March 5, 2009. On May 15, 2004 and August 7, 2007 OWCP authorized
massage therapy.
Appellant came under the treatment of Dr. Bruce Myers, a Board-certified physiatrist,
from August 22, 2008 to May 26, 2009, for neck and back pain due to her work injury of
January 1, 2003. In an April 24, 2009 report, Dr. Myers diagnosed cervicalgia with cervical
sprain/strain and extensor tendinitis. He noted appellant’s pain was stable but persistent and well
controlled with monthly acupuncture treatments. Dr. Myers further noted that appellant was also
receiving massage therapy once a week which was beneficial. He noted that, with this
combination of treatment, her symptoms remained stable. Dr. Myers stated that when appellant
was unable to get acupuncture or massage therapy, her symptoms escalated. He advised that
appellant was clinically stable and at maximum medical improvement. Dr. Myers stated that
acupuncture and massage therapy was medically necessary and reasonable to maintain her
current level of comfort and function and, if these modalities were withdrawn, her symptoms
would deteriorate. He recommended massage therapy once a week and acupuncture once a
month. On June 10, 2009 Dr. Myers requested authorization for eight sessions of massage
therapy.
In a letter dated June 12, 2009, OWCP noted that appellant had been undergoing
acupuncture and massage therapy for an extended time. As Dr. Myers advised that appellant was
clinically stable and at maximum medical improvement, acupuncture was authorized through
June 30, 2009 and massage therapy through May 23, 2009. Appellant was instructed to submit a
report from her physician explaining the medical necessity for continued treatment.
In a June 19, 2009 report, Dr. Myers diagnosed cervicalgia with cervical sprain/strain,
wrist extensor tendinitis and myofascial pain. He noted persistent neck, mid back and right
upper extremity pain. Appellant received acupuncture on a monthly basis and massage therapy
weekly and derived substantial benefit from the treatments. Appellant reported that without
massage therapy she could not move and with regular treatments she was better able to perform
activities of daily living. Dr. Myers reiterated that her symptoms were well controlled and she
was at maximum medical improvement. He stated that appellant’s current level of function was
supported by access to massage therapy and acupuncture and, without these modalities, her
condition would likely decline. Dr. Myers opined that such treatment was medically necessary
to treat the 2003 neck injury.
On October 1, 2009 OWCP referred the medical record to an OWCP medical adviser for
an opinion on whether the recommended acupuncture treatment was warranted and necessitated
by the accepted work injury. In a report dated October 2, 2009, the medical adviser noted that
appellant had chronic neck pain that began in 2003 and was accepted for cervical strain and she
was treated conservatively with physical therapy and chiropractic adjustment. He noted that

2

appellant had cervical strain with chronic myofascial pain but that Dr. Myers did not explain why
these symptoms persisted for six years. The medical adviser noted that appellant obtained
enough relief from acupuncture once a month to allow her to function. He opined that
acupuncture treatment was a reasonable treatment for myofascial pain and it was reasonable to
approve once monthly for one year. Thereafter, OWCP authorized continued acupuncture
treatment.
In an October 15, 2009 report, Dr. Myers advised that appellant was stable with persistent
pain well controlled by monthly acupuncture treatments. Appellant would need continuing
treatment. On May 20, 2010 Dr. Myers noted that appellant’s right parascapular and anterior
shoulder pain had increased and that she was benefiting from massage therapy. In a May 20,
2010 prescription slip, he prescribed massage therapy for myofascial pain and diagnosed
cervicalgia. On June 14, 2010 Dr. Myers requested continued authorization for massage therapy.
On June 18, 2010 OWCP referred the medical record to an OWCP medical adviser for an
opinion on whether the recommended massage therapy was warranted or necessitated by the
accepted work injury. In a June 23, 2010 report, the medical adviser noted that appellant had
chronic neck pain that began in 2003 and was accepted for cervical strain. Appellant continued
to experience neck pain and was subsequently diagnosed with chronic cervicalgia and myofascial
pain. The medical adviser noted that appellant had a reduction in pain with acupuncture and
referenced Dr. Myers reports which documented stable and persistent pain controlled with
monthly acupuncture treatments. He advised that massage therapy was not warranted or
necessitated by the accepted work-related condition. The medical adviser noted that in some
patients with myofascial pain, massage actually aggravated the pain. There was no evidence that
massage therapy would improve appellant’s condition or improve any symptoms or help her
return to work.
In a July 6, 2010 decision, OWCP denied appellant’s request for massage therapy. It
found that the weight of the medical evidence did not establish that such treatment was medically
necessary for appellant’s accepted injury.
On July 31, 2010 appellant requested a review of the written record. She requested that
massage therapy be authorized as it permitted her to move more freely and with less pain. In a
July 27, 2010 report, Dr. Myers noted that there was subjective evidence that massage therapy
substantially improved appellant’s symptoms as had been previously authorized by OWCP.
Dr. Myers opined that appellant experienced 80 percent improvement in neck and shoulder pain
with massage therapy and the modality was warranted and reasonable. He concurred with the
medical adviser’s opined that massage exacerbated some patients’ symptoms; however, that was
not the case with appellant. There was little if any evidence that massage therapy would be
curative in any way but Dr. Myers believed it was successful in reducing appellant’s symptoms.
In reports dated August 9 to September 30, 2010, Dr. Myers diagnosed cervicalgia with cervical
sprain/strain and extensor tendinitis. He noted that appellant’s right parascapular and anterior
shoulder pain was manageable and noted she was benefiting from massage therapy. Dr. Myers
indicated that appellant’s pain was stable but persistent and well controlled with monthly
acupuncture treatments and that she reached maximum medical improvement.

3

In a decision dated October 21, 2010, an OWCP hearing representative affirmed the
July 6, 2010 decision.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee, who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.2
In interpreting section 8103, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA. OWCP has the general objective of ensuring that an
employee recovers from his or her injury to the fullest extent possible, in the shortest amount of
time. OWCP, therefore, has broad administrative discretion in choosing means to achieve this
goal. The only limitation on OWCP’s authority is that of reasonableness.3 In order to be entitled
to reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury by submitting rationalized
medical evidence that supports such a connection and demonstrates that the treatment is
necessary and reasonable.4 While OWCP is obligated to pay for treatment of employmentrelated conditions, the employee has the burden of establishing that the expenditure is incurred
for treatment of the effects of an employment-related injury or condition.5
ANALYSIS
OWCP accepted that appellant sustained employment-related cervical strain. Dr. Myers
requested authorization for massage therapy once a week that OWCP denied on July 6, 2010.
On June 23, 2010 the medical adviser reviewed the medical record and noted appellant
had chronic neck pain that began in 2003, accepted for a cervical strain. Appellant continued to
have neck pain and was subsequently diagnosed with chronic cervicalgia and myofascial pain.
The medical adviser noted that appellant had a reduction in pain with acupuncture and referenced
the reports of Dr. Myers who found stable and persistent pain controlled with monthly
acupuncture treatments. He determined that massage therapy was not warranted or necessitated
by the accepted work-related condition. The medical adviser noted that in some patients with
myofascial pain, massage aggravated pain. He stated that there was no evidence of record that
massage therapy improved appellant’s condition or symptoms or facilitates her return to work.

2

5 U.S.C. § 8103(a).

3

Dr. Mira R. Adams, 48 ECAB 504 (1997).

4

See Debra S. King, 44 ECAB 203 (1992).

5

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

4

Dr. Myers diagnosed cervicalgia with cervical sprain/strain, wrist extensor tendinitis and
myofascial pain. He noted that appellant had acupuncture on a monthly basis and massage
therapy weekly and had derived substantial benefit from such treatments. Appellant reported
that without massage therapy she could not move and with regular treatments she was better able
to perform activities of daily living. Dr. Myers noted that appellant’s symptoms were well
controlled. As there was subjective evidence that massage therapy substantially improved her
neck and shoulder pain, the modality was warranted and reasonable. Dr. Myers concurred that
some patients found massage therapy to exacerbate their symptoms but that was not the case
with appellant. The Board finds he did not provide sufficient medical rationale addressing why
massage therapy was necessary or useful in treating appellant’s accepted cervical strain.6 Rather,
Dr. Myers acknowledged that there was little if any evidence that massage therapy was curative
in any way. He believed it was successful in reducing appellant’s symptoms and functional level
and had previously been authorized by OWCP. Although OWCP previously authorized massage
therapy, it retains the discretion to authorize medical services, appliances and supplies pursuant
to section 8103.7 The reports of Dr. Myers do not provide a reasoned explanation regarding why
massage therapy is reasonably necessary to treat appellant’s accepted cervical strain.
Accordingly, OWCP did not abuse its discretion in denying authorization for the
requested massage therapy.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in refusing to authorize payment
for massage therapy.

6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

M.C., Docket No. 10-2394 (issued February 24, 2011). Dr. Myers also noted treating appellant for conditions
other than the accepted cervical strain. The fact that OWCP may previously authorized treatment does not establish
that the condition for which appellant received treatment was employment related. See Gary L. Whitmore, 43
ECAB 441 (1992); James F. Aue, 25 ECAB 151 (1974).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 21, 2010 is affirmed.
Issued: November 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

